United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-30421
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROY J. JONES, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 6:05-CR-60046-1
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Roy J. Jones, Jr. appeals the sentence imposed by the

district court following his guilty-plea conviction for being a

felon in possession of a firearm.   See 18 U.S.C. § 922(g)(1).

Jones argues that the district court erred in increasing his

offense level by four levels under U.S.S.G. § 2K2.1(b)(5) for

possessing the firearm in connection with the felony offense of

cocaine possession.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30421
                               -2-

     Jones first asserts that the district court clearly erred in

finding that he possessed cocaine.   Based on the record as a

whole, the district court’s finding that Jones possessed cocaine

was plausible and therefore not clearly erroneous.   See United

States v. Condren, 18 F.3d 1190, 1199 (5th Cir. 1994).

     Jones also argues that § 2K2.1(b)(5) is inapplicable to his

case because his firearm possession did not occur in connection

with the cocaine possession.   The district court did not err in

its application of § 2K2.1(b)(5) to Jones’s case.    See United

States v. Armstead, 114 F.3d 504, 512 (5th Cir. 1997); Condren,

18 F.3d at 1199-1200.

     Accordingly, the judgment of the district court is AFFIRMED.